Citation Nr: 1111211	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-35 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for post surgery, cancer of the right breast.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January to September 1976 and from May 1978 to May 1999.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted via videoconference.  A transcript of the hearing is of record.

In February and September 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.

In a July 2004 signed statement, the Veteran requested a temporary total disability rating during convalescence for right breast surgery, pursuant to 38 C.F.R. § 4.30.  However, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has post surgery cancer of the right breast that had its onset or is otherwise related to her military service. 





CONCLUSION OF LAW

Post surgery cancer of the right breast was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In January 2005, March 2006, and December 2009 letters, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); they have not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Her service treatment and personnel records and VA medical records have been associated with the claims file, to the extent available.  She has not identified any relevant private treatment records.  All reasonably identified and available medical records have been secured.

Further, the Veteran was afforded three VA examinations in connection with her claim on appeal, reports of which are of record.

As noted above, in September 2009, the Board remanded the Veteran's case to the RO for further development, that included sending the Veteran an appropriate notice letter advising that she may submit a statement from treating physicians regarding the etiology of her breast cancer, making a formal finding as to whether or not the Veteran was exposed to a known toxic agent in service, and scheduling her for a VA examination.  There has been substantial compliance with this remand, as the Veteran was sent an appropriate letter in December 2009 and scheduled for a VA examination of her right breast in March 2010.  In a January 2010 memorandum, the RO verified the Veteran's exposure to identified toxins in service.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Veteran asserts that she had right breast cancer due to military service.  During her October 2008 Board hearing, and in written statements in support of her claim, she contended that her work in service as a bioengineer technician exposed her to various toxic substances and environmentally hazardous materials that caused or contributed to her post-service diagnosis of right breast cancer (see hearing transcript at page 8).  Alternatively, the Veteran maintains that her right breast cancer is due to her fibrocystic breast disease that was noted in service (Id.).  Thus, she contends that service connection is warranted for post surgery, right breast cancer.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and a malignant tumor become manifest to a compensable degree within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, the Veteran contends, in pertinent part, that she was exposed to toxic agents and hazardous materials in her job as a bioengineer technician in service that caused or contributed to her post service diagnosis of, and surgical treatment for, right breast cancer.  

Service personnel records reveal that the Veteran's military occupational specialty in service was as a bioenvironmental engineer.  In its January 2010 formal memorandum, the RO verified the Veteran's exposure to certain toxins in service.  It was noted that she conducted industrial surveys for toxic chemicals and conducted surveys for radiological monitoring.  The RO also noted that the Veteran was responsible for laser safety, processed hazardous waste for disposal, and was exposed to hazardous fumes, paraffin wax, and asbestos.  The Board has no reason to doubt the RO's finding that the Veteran was exposed to toxins in service.

Service treatment records reveal that, in July 1990, the Veteran was diagnosed with fibrocystic breast disease.  No suspicious lesion was identified on clinical examination that was essentially normal.  Results of subsequent mammograms were normal.  April 1999 records indicate that the Veteran underwent removal of bilateral axillary mass breast tissue with no malignancy reported.

Post-service, an unappealed January 2000 rating decision denied service connection for fibrocystic breast disease.

VA medical records, dated in June 2004, indicate that the Veteran was diagnosed by biopsy with invasive ductal carcinoma of the right breast and underwent a right partial mastectomy with axillary lymphadenectomy in July 2004.  She subsequently underwent adjuvant chemotherapy.

A June 2005 VA general surgical examination report indicates that the examiner reviewed the Veteran's medical records and performed a clinical examination.  Her history of negative mammograms in service, asymptomatic breasts, and 1999 removal of fatty tissue was noted.  It was further noted that the Veteran continued to have yearly mammograms until 2004, when she had an abnormal mammogram and was referred for biopsy of a suspicious mass in the right breast that was positive.  The examiner said that, in May 2004, she underwent a lumpectomy with removal of the axillary nodes and, in July 2004, had a wider resection of the upper outer quadrant of the right breast.  Thereafter, the Veteran underwent chemotherapy and radiation therapy.  

Upon clinical examination, the diagnosis was status post operative surgery of the right breast for cancer of the breast.  The VA examiner opined that the Veteran's breast cancer was not related to her fibrocystic disease of the breast.  The examiner said that her yearly mammograms were read as normal and the first abnormal mammogram was in February 2004, that revealed an abnormality that proved to be cancer of the right breast on biopsy.  The previous mammograms on a yearly basis were all negative.  The VA examiner concluded that it was not as likely as not that the Veteran's cancer of the breast was related to the fibrocystic disease present in the right breast.

In May 2009, the Veteran underwent another VA general surgical examination performed by the medical specialist who examined her in June 2005.  According to the examination report, the VA examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that the Veteran was an industrial hygienist in service and was exposed to multiple toxic substances.  Her breast cancer was diagnosed in 2004.  

Upon clinical examination, the diagnosis was postoperative treatment for cancer of the breast by a lumpectomy followed by radiation therapy and chemotherapy that was completed in early 2005.  It was noted that the Veteran was exposed to multiple toxic substances in service.  The VA examiner opined that, although the Veteran was exposed to multiple toxic substances in service, VA had not recognized them as an etiological agent for causing cancer of the breast.  According to the VA examiner, while these toxic substances have been incriminated as a cause of breast cancer in research projects, VA had not recognized them as a specific etiological agent in the cause of cancer of the breast.  

In March and May 2010 examination reports, the VA surgeon who previously examined the Veteran noted that she was an x-ray supervisor in service, as well as an environmental engineer inspector, inspecting golf courses for hazardous material, and collecting chemical waste for disposal, that repeatedly exposed her to toxic substances.  Her right breast cancer was diagnosed in 2003 (2004).  The diagnosis was cancer of the right breast in the upper outer quadrant diagnosed in 2003 (2004), treated by wide lumpectomy and wide axillary removal of lymph nodes in the axilla through a separate incision, followed postoperatively by chemotherapy and radiation therapy completed in 2004 (2005).  

In the VA examiner's opinion, the Veteran's breast cancer "was not caused by the exposure to the multiple chemicals that she was exposed to in the service".  According to the VA surgeon, the problem of exposure to multiple toxic substances was under research and study at the current time.  There was no VA decision as to the specific relationship between any one specific toxic substance and cancer of the breast presently, although ongoing studies were presently being conducted. 

The Veteran has contended that service connection should be granted for postoperative right breast cancer.  Although the evidence shows that the Veteran currently has post operative right breast cancer, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that her right breast was normal on separation from service and the first post service evidence of record of right breast cancer is from 2004, more than five years after the Veteran's separation from service.  Moreover, in June 2005 a VA surgeon, who examined the Veteran and reviewed her medical records, opined that her breast cancer was not related to her fibrocystic disease of the breast.  The VA surgeon explained that the Veteran's yearly mammograms were read as normal until 2004 and it was not as likely as not that the Veteran's cancer of the breast was related to the fibrocystic disease present in the right breast.  

Furthermore, in March 2010, that VA examiner opined that the Veteran's breast cancer was not caused by exposure to multiple chemicals in service.  The VA examiner noted that the problem of exposure to multiple toxic substances was currently under research and study but there was no VA decision as to the specific relationship between any one specific toxic substance and cancer of the breast at the present time.  In short, no medical opinion or other medical evidence relating the Veteran's right breast cancer to service or any incident of service, including exposure to toxic chemicals, has been presented.

The record also contains medical literature from the Internet submitted by the Veteran in support of her claim that generally describes the effects of exposure to toxic substances.  An October 1995 medical journal discusses the effects of environmental organochlorine exposure as a potential etiologic factor in breast cancer in Environmental Health Perspectives, volume 103, supplement 7.  Also submitted was a copy of "What You Need to Know About Breast Cancer" issued by the National Cancer Institute in September 2003.  A page from a February 2007 article entitled "Increased Risk of Relapse After Breast Cancer With Exposure to Organochlorine Pollutants," a page from an article entitled "Report Links Environmental, Occupational Exposure to Cancer," and pages from "The Report on Carcinogens, Eleventh Edition" were also submitted.

The Board notes, however, that these documents contain no specific findings pertaining to this Veteran's manifestation of right breast cancer.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of her breast cancer.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, the Internet articles submitted by the Veteran were not accompanied by the opinion of any medical expert.  In fact, the Veteran has submitted no medical opinion in support of her claim.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that the Veteran's right breast cancer is not at least as likely as not related to the her exposure to toxic materials in service.  Here, the only probative medical opinion of record is against the Veteran's claim.  Therefore, while the Board has considered the Internet information, it is not sufficient to outweigh the March 2010 VA examiner's opinion.

The Veteran, as lay person without medical training, does not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting her own statements.  While the Veteran can attest to factual matters of which she had first-hand knowledge, e.g., painful breasts, neither she nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that she has medical training to provide competent medical evidence as to the etiology of the claimed post surgery, right breast cancer.

The evidence reveals no competent medical evidence showing a nexus between any in-service injury or disease and the disorders which caused and contributed to her currently claimed post surgery, right breast cancer.  The preponderance of the evidence is therefore against the Veteran's claim of entitlement to service connection for post surgery, right breast cancer.

The claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post surgery, right breast cancer is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


